Citation Nr: 1708292	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-31 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to August 29, 2005, for a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issues of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and a special home adaptation grant and the issue of entitlement to service connection for a bilateral ankle disability are the subjects of separate decisions).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted a TDIU effective September 15, 2006.

The United States Court of Appeals for Veterans Claims (Court) issued a February 2013 memorandum decision finding the Veteran did not perfect an appeal on the September 2009 rating decision's effective date for the TDIU.  The Veteran's motion to reconsider was granted and a July 2013 memorandum decision determined that the Veteran did not timely appeal the issue of an earlier effective date for a TDIU, but remanded the issue to the Board to determine whether it had jurisdiction over the claim for an effective date prior to September 15, 2006, for a TDIU.  In September 2014, the Board referred the claim to the RO, which in turn granted an effective date of August 29, 2005, for a TDIU in an October 2014 rating decision.  The Veteran's attorney notified the RO that the Veteran was not satisfied with the August 29, 2005, effective date.

In April 2015, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The claim was last before the Board in September 2015; the Board determined that it had jurisdiction over the claim of entitlement to effective date prior to August 29, 2005, for a TDIU, and remanded the claim so that it could be held in abeyance until the Veteran's intertwined claims on appeal were developed at the RO.

The Board notes that a separate decision will be issued concurrently to address the claims of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and a special home adaptation grant because the Veteran is represented by Disabled American Veterans in that appeal.  An additional decision will address entitlement to service connection for a bilateral ankle disability by the Veterans Law Judge that heard testimony on the claim in March 2004.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (where more than one Veterans Law Judge held a hearing in an appeal on different issues or where there are different representatives for different issues, separate decisions are required).  The other issues on appeal that were the subject of the March 2004 hearing (entitlement to service connection for headaches and asthma and entitlement to increased ratings for a low back disability and residuals of a tonsillectomy) are still pending at the RO and will not be addressed by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an effective date prior to August 29, 2005, for his claim of entitlement to a TDIU.  

Since the claim was last remanded in September 2015, the AOJ referred the claim to the Director of Compensation, who issued a memorandum in October 2016 that denied entitlement to a TDIU prior to August 29, 2005, on an extra-schedular basis.  The RO subsequently readjudicated the claim in a September 2016 supplemental statement of the case.  However, the Board finds the above development premature, and that remand is again required pending resolution of the intertwined service connection and increased rating claims.

As noted above, the Veteran's other issues on appeal (service connection claims for headaches and asthma and increased rating claims for a low back disability and residuals of a tonsillectomy) are still pending further development at the RO.  Since the resolution of these claims may impact the Veteran's combined total disability rating, the issues are inextricably intertwined and the claim of entitlement to an effective date prior to August 29, 2005, for a TDIU, must be held in abeyance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

After completing all actions ordered by the Board in its September 2011 and September 2014 remands and adjudicating any remaining pending claims, readjudicate the issue of entitlement to an effective date prior to August 29, 2005, for a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




